747 F.2d 700
Karen Loxley Trosdal WILLIAMS, et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee,Trust Co. of Georgia Bank of Savannah, N.A., Third PartyDefendant-Appellee.
No. 84-8078.
United States Court of Appeals,Eleventh Circuit.
Nov. 29, 1984.

Stanley E. Harris, Jr., Savannah, Ga., for plaintiffs-appellants.
Stephanie Grogan, Dept. of Justice, Washington, D.C., for the U.S.
Appeal from the United States District Court for the Southern District of Georgia.
Before HILL and VANCE, Circuit Judges, and PITTMAN*, District Judge.
PER CURIAM:


1
We affirm on the basis of the Order of the district court.   Williams By and Through Sharpley v. United States, 581 F. Supp. 847 (S.D.Ga.1983).  We have considered appellants' contention that there is a dispute with respect to certain facts that were treated as undisputed by the district court.  We conclude, however, that even if meritorious such contention would not affect our result.


2
AFFIRMED.



*
 Honorable Virgil Pittman, U.S. District Judge for the Southern District of Alabama, sitting by designation